Opinions of the United
1995 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-29-1995

United States v Bishop
Precedential or Non-Precedential:

Docket 94-5321




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1995

Recommended Citation
"United States v Bishop" (1995). 1995 Decisions. Paper 246.
http://digitalcommons.law.villanova.edu/thirdcircuit_1995/246


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1995 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                   UNITED STATES COURT OF APPEALS
                       FOR THE THIRD CIRCUIT

                                ___________

                        Nos. 94-5321 and 94-5387
                              ___________


         UNITED STATES OF AMERICA

                          vs.

         KEVIN BISHOP

                                   Appellant, No. 94-5321.

                                ___________


         UNITED STATES OF AMERICA

                          vs.

         EDWARD STOKES

                                   Appellant, No. 94-5387.

                                ___________


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW JERSEY

      (D.C. Criminal Nos. 93-cr-00552-2 and 93-cr-00552-1)

                                ___________


                         ARGUED JUNE 28, 1995

        BEFORE:   BECKER, LEWIS and GARTH, Circuit Judges.

                                ___________

                   ORDER AMENDING SLIP OPINION
                            __________


         IT IS HEREBY ORDERED that the Slip Opinion filed in
this case on September 7, 1995, be amended as follows:
         The last sentence of footnote 19, which appears on
page 25, shall be deleted in its entirety.

                               BY THE COURT



                               /s/ Timothy K. Lewis
                                  Circuit Judge

Dated:   September 29, l995